Dr. Nelson F. Waldman             Opinion No. M- 787
Chairman, Texas Optometry Board
710 Fannin Street                 Re:   Authority of the Texas
Houston, Texas 77002                    Optometry Board to expend
                                        unexpended moneys pre-
                                        viously in the custody of
                                        the Texas State Board of
Dear Dr. Waldman:                       Examiners in Optometry.

          Your request for an opinion asks whether the Texas
Optometry Board may legally expend moneys previously held by
the Texas State Board of Examiners in Optometry.

          The Texas Optometry Act (Senate Bill 781, Acts 61s.t
Legislature, R.S., 1969, Ch. 401, p. 1298, codified as Article
4552-1.01 through 4552-6.04, Vernon's Civil Statutes) created
the Texas Optometry Board (Section 2.01); abolished the Texas
State Board of Examiners in Optometry (Section 6.01); and re-
pealed prior laws regulating the practice of optometry (Section
6.03).

          The moneys referred to in your request were collected
and expended by the Texas State Board of Examiners in Optometry
pursuant to the provisions of Article 4565 and Article 4565-a,
Vernon's Civil Statutes, which have been specifically repealed
by the provisions of Article 4552-6.03, Vernon's Civil Statutes.

          The authority of the Texas Optometry Board to spend
money under its control is Section 2.15 (Article 4552-2.15,
Vernon's Civil Statutes) which provides that fees payable under
the Texas Optometry Act after certain allocations:
          II. . . shall be placed in the state treasury
     to the credit of a special fund to be known as
     the 'Optometry Fund,' and the comptroller shall
     upon requisition of the board from time to time
     draw warrants upon the state treasurer for the
     amounts specified in such requisition; pro-
     vided, however, the fees from this optometry
     fund shall be expended as specified by itemized


                             -3830-
Dr. Nelson F. Waldman, page 2    (M-787)



    appropriation in the General Appropriations
    bill and shall be used by the Texas Optometry
    Board, and under its direction in carrying
    out its statutory duties."   (Emphasis added.)

          The money referred to in your request has not been
directed by the Legislature to be placed in the State Treasury
nor has such money been appropriated by the Legislature.

          We find no other authority authorizing the Board to
spend public funds, since the previous law has been specifically
repealed; and in view of the fact that the Board, in the ab-
sence of some statutory direction, can only expend moneys as
provided in the General Appropriations Bill, you are advised
that moneys in the account of your predecessor board may not
be expended by the present board until authorized by the Legis-
lature.

                       SUMMARY

          Moneys held by the Texas State Board of
     Examiners in Optometry, predecessor to the Texas
     Optometry Board, may not be'expended by the
     present board until authorized by the Legis-
     lature since such moneys were not placed in the
     State Treasury and appropriated,,by the Legislature.
                                   ,':L
                                Tery truly you_rs,



                                 f!i&gfb6ZF
                                 Attor     y General of Texas

Prepared by John Reeves
Assistant Attorney General

APPROVED:
OPINION COMMITTEE

Kerns Taylor, Chairman
W. E. Allen, Co-Chairman
Ivan Williams, Jr.
Dyer Moore
Bob Lattimore
Malcom Smith


                             -3831-
      ,   -




Dr. Nelson F. Waldman, page   3    (M-787)



MEADE F. GRIFFIN
Staff Legal Assistant

ALFRED WALKER
Executive Assistant

NOLA WHITE
First Assistant




                              -3832-